NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.

Information Disclosure Statement
	The information disclosure statement (IDS) filed February 6, 2021 has been considered and the references therein are now of record.

Status of Application, Amendments and/or Claims
Claims 115-118, 125, 128 and 134 have been amended, and claims 119-120 and 124 have been canceled as requested in the amendment filed October 26, 2020. Following the amendment, claims 115-118, 122-123 and 125-134 are pending in the present application.

	Applicant’s amendments to the claims have overcome the remaining rejections of record.  Accordingly, claims 115-118, 122-123 and 125-129 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 134, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Furthermore, claims 130-133, directed to an isolate nucleic acid comprising a nucleotide sequence encoding the antibody of claim 115, vector and host cell comprising same, and method of producing the anti-
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 3, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 115-118, 122-123 and 125-134 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	
A search of the prior art reveals that the combination of HVR sequences required by the claimed anti-CD33 antibody, i.e., the combination of HVR amino acid sequences of SEQ ID NOs: 16, 33, 95, 120, 141 and 209, or sequences that are at least about 90% homologous to these sequences, is novel and non-obvious. Similarly, nucleotide sequences encoding for the claimed antibody are novel and non-obvious. The closest prior art includes the following:
US 9,765,157 B2 to Xiao et al. disclose an antibody having a light chain variable region (VL) amino acid sequence (SEQ ID NO: 556) that is 96.7% identical to the instant VL sequence of SEQ ID NO: 342 and comprises the HVR-L1 of instant SEQ ID NO: 16 and the HVR-L2 of instant SEQ ID NO: 33. However, the VL sequence of Xiao does not comprise the HVR-L3 sequence of instant SEQ ID NO: 95, or a sequence with at least 90% homology to the sequence. The ‘157 patent also does not teach or suggest an antibody that comprises the three heavy chain HVR sequences as presently claimed (SEQ ID NOs: 120, 141, 209) or that the disclosed antibody binds to human CD33 
US 7,566,772 B2 to Green et al. disclose antibodies directed against IL-1. One heavy chain variable domain (VH) sequence disclosed by Green (SEQ ID NO: 87) is 93.3% identical to the instant VH sequence of SEQ ID NO: 411, and comprises the HVR-H1 and HVR-H2 sequences of instant SEQ ID NOs: 120 and 141, respectively. However, the ‘772 patent neither teaches nor suggests an antibody and/or VL sequence comprising the HVR-L1, L2 and L3 sequences as presently claimed (SEQ ID NO: 16, 33, 95), or sequences that are 90% homologous thereto.

As amended in this application and in co-pending Application Nos. 15/735,947 and 16/054,840 (now U.S. Patent No. 10,711,062), the anti-CD33 antibodies in each case no longer anticipate or render obvious any of the other antibodies as claimed. In particular, the anti-CD33 antibodies in the ‘947 application and the ‘062 patent each comprise HVR sequences that are unique and non-obvious compared to the presently recited HVR sequences encompassed by the antibody of instant claim 115. Accordingly, the obviousness-type double patenting rejections of record have been overcome.

The claims as written require all six HVR sequences to be present. The anti-CD33 antibodies as claimed are useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed antibody and its encoding nucleotide sequences. There is no evidence of record that the claimed antibody, or its encoding nucleic acid molecules, are product of nature exceptions.
One of ordinary skill in the art using the guidance provided in the present specification could have reasonably made and used the presently claimed anti-CD33 antibody in a therapeutic method of administering the antibody for the treatment of Alzheimer's disease (AD), acute lymphoblastic leukemia (ALL), acute myeloid leukemia (AML), chronic lymphocytic leukemia (CLL), chronic myeloid leukemia (CML), or multiple myeloma as claimed without undue experimentation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649